267 F.2d 492
Willie James CARTER, Appellant,v.UNITED STATES of America, Appellee.
No. 16192.
United States Court of Appeals Eighth Circuit.
June 11, 1959.
Rehearing Denied July 28, 1959.

Willie James Carter, appellant, filed brief pro se.
Edward L. Scheufler, U. S. Atty., and J. Whitfield Moody, Asst. U. S. Atty., Kansas City, Mo., filed brief for appellee.
Before GARDNER, Chief Judge, WOODROUGH and MATTHES, Circuit Judges.
WOODROUGH, Circuit Judge.


1
This appeal is taken from an order by Chief District Judge Duncan dated January 28, 1959, which denied a second motion filed by appellant under Section 2255, Title 28 U.S.C., to vacate a sentence imposed on him by Judge Duncan on July 12, 1956, for narcotic violations.


2
The record shows that indictment in all respects sufficient was duly returned against appellant on June 7, 1956, charging him in nine counts with violations of Sections 4705(a) and 4704(a), Title 26, U.S.C. and Section 174, Title 21, U.S.C., and that on June 8, 1956, appellant appeared before the court with his attorney and entered a plea of not guilty. Thereafter, on July 12, 1956, he appeared again with his attorney and withdrew his plea of not guilty and entered a plea of guilty to counts 1, 2, 3, 7, 8 and 9 of the indictment. Counts 4, 5 and 6 were dismissed. He was sentenced on his plea for a period of seven and one half years and is now serving that sentence.


3
We have carefully considered appellant's motion to vacate the judgment together with his affidavit filed in support of the motion, and the briefs filed in support of his appeal. We conclude that he was lawfully indicted and that Judge Duncan's finding that he "entered his plea of guilty with full knowledge and understanding of the charges made against him" was without error.


4
The appeal presents no question of sufficient merit to require discussion and the order appealed from is


5
Affirmed.